Citation Nr: 1741233	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-40 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression disorder, not otherwise specified.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and M.J.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to a disability rating in excess of 70 percent for PTSD and denied entitlement to a TDIU.

In April 2015, the Veteran and M. J. testified during a hearing before RO personnel; a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA examination for his service-connected PTSD in December 2013.  Since that time, the record reflects that his symptoms may have worsened.  Specifically, the Veteran has indicated that his PTSD prevents him from working and has significantly impaired his social relationships.  During an April 2015 RO hearing, the Veteran testified that he had to quit his job because of interpersonal conflict; that he had serious temper tantrums and was aggressive; and that he was involved in a number of "incidents where I just lose it."  He also testified that he had anxiety and obsessive-compulsive symptoms, as well as severe depression.  More recently, in a January 2017 statement, the Veteran indicated that he felt he deserved additional compensation and believed VA was penalizing him for his volunteer work.  In light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of his PTSD.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Prior to scheduling the Veteran for a VA examination, outstanding VA medical records and records of treatment from the Vet Center should be obtained and associated with the claims file.  

The issue of entitlement to a TDIU is inextricably intertwined with the rating issue on appeal.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Lastly, the Board notes that in his January 2017 statement, the Veteran requested that his case be referred to the Director of Compensation.  As the Veteran is pro se, and consistent with the veteran-friendly nature of the VA system, the Board liberally construes this statement as the Veteran raising entitlement to an extraschedular rating for PTSD.  Therefore, in readjudicating the claim, the AOJ should consider whether referral for extraschedular consideration is warranted.

 Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran and request that he complete, sign, and return a medical authorization for the Jackson Vet Center so that VA may attempt to obtain outstanding records dated from November 2016 to the present.
 
2.  Obtain outstanding, pertinent, VA medical records dated from November 2016 to the present.

3.  Then, schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected PTSD with depression disorder, not otherwise specified.  The examiner should review the claims file and should note that review in the report.  

After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the service-connected disability and should opine as to their severity. The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected disability.

The examiner should specifically consider the contentions expressed in the Veteran's lay statements of record.

4.  Then, readjudicate the claims.  In doing so, the AOJ should expressly consider whether referral for an extraschedular rating for the PTSD disability is warranted.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

